Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16986374 filed on 08/06/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 12/21/2021 is acknowledged.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a topmost surface of the second layer is in direct contact with a bottommost surface of the third layer”, in all of the claims in combination with the remaining features of independent claim 1.
Chang (US 2011/0008968) teaches all of the other limitations (except above-quoted features) of independent claim 1 as discussed below. However, Chang does not teach or render obvious the above-quoted features recited in independent claim 1.

The following is an examiner' s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chang (US 2011/0008968).
With respect to dependent claim 11, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a top surface of the patterned middle layer is covered by a bottom surface of the patterned resist layer after patterning the middle layer”.
With respect to dependent claim 13, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a topmost surface of the middle layer is in direct contact with a bottommost surface of the resist layer”.
With respect to dependent claim 19, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a top surface of the patterned middle layer is covered by a bottom surface of the patterned top layer after forming the patterned middle layer”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2011/0008968).
Regarding independent claim 9, Chang teaches a method of forming a semiconductor device comprising:
forming a material layer (Fig. 2, element 120) over a substrate (Fig. 2, element 110); 
forming a bottom layer (Fig. 2, element 130) over the material layer; 
forming a middle layer (Fig. 2, element 140) over the bottom layer, wherein the middle layer comprises an auxiliary (paragraph 0019); 
forming a resist layer (Fig. 2, element 150) over the middle layer, wherein the resist layer comprises an inorganic material having a plurality of metallic cores and a plurality of first linkers bonded to the metallic cores (paragraph 0019-0021, 0026-0030); and 
exposing a portion of the resist layer to by performing an exposure process (Figs. 3-5, paragraph 0026), wherein the auxiliary reacts with the first linkers during the exposure process to form a compound in the resist layer (Figs. 3-6, paragraph 0022-0031).
Regarding claim 10, Chang teaches developing the resist layer to form a patterned resist layer; and patterning the middle layer by using the patterned resist layer as a mask to form a patterned middle layer, wherein a sidewall surface of the patterned resist layer is aligned with a sidewall surface of the patterned middle layer (Figs. 2-5, paragraph 0021-0025).
Regarding claim 12, Chang teaches wherein the auxiliary comprises a photo acid generator (PAG), a quencher (Q), a photo base generator (PBG) or a cross-linker (paragraph 0019).
Regarding claim 15, Chang teaches wherein performing the exposure process comprises: irradiating the resist layer by Krypton Fluoride (KrF) excimer laser, Argon Fluoride (ArF) excimer laser, Fluoride (F2) Excimer Laser, or Extreme ultra-violet (EUV) light (paragraph 0049).
Regarding independent claim 16, Chang teaches a method of forming a semiconductor device comprising:
forming a bottom layer (Fig. 2, element 120) over a substrate (Fig. 2, element 110); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/986,374Docket No.: 0941-3638PUS3 Reply dated December 21, 2021Page 6 of 8 Reply to Office Action of November 12, 2021 
forming a middle layer (Fig. 2, element 140) over the bottom layer, wherein the middle layer comprises an auxiliary (paragraph 0019); 
forming a top layer  (Fig. 2, element 150) over the middle layer, wherein the top layer comprises an inorganic material, the inorganic material comprises a plurality of first linkers bonded to a plurality of metallic cores (paragraph 0019-0021, 0026-0030), 
wherein an entirety of the top layer is higher than a top surface of the middle layer (Fig. 2);

Regarding claim 17, Chang teaches wherein the auxiliary comprises a plurality of second linkers, and the second linkers react with the first linkers during the exposure process (paragraph 0019-0026).
Regarding claim 18, Chang teaches removing a portion of the middle layer by using the patterned top layer as a mask to form a patterned middle layer, wherein a sidewall surface of the patterned top layer is aligned with a sidewall surface of the patterned middle layer (Figs. 2-5, paragraph 0021-0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0008968).
Regarding claims 14 & 20, Chang teaches wherein the metallic cores comprise tin (Sn), indium (In), antimony (Sb) or a combination thereof (change teaches a metallic core in paragraph 0021. Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known metal, since it has been held to be within the general skill of a worker in the art to select a known re Leshin, 125 USPQ 416).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813